Citation Nr: 0105495	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for nicotine dependence and 
a lung disorder for the purpose of receiving accrued 
benefits.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.  He died on December [redacted], 1994.  The 
appellant is his widow.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).


REMAND

The appellant claims that she is entitled to accrued benefits 
because her spouse, the veteran, died, in part, from chronic 
obstructive pulmonary disease (COPD), which she believes 
developed as a result of his in-service tobacco use and 
nicotine dependence.  At the time the veteran died and the 
appellant filed her claim for VA benefits, the veteran had a 
claim pending for service connection for nicotine dependence 
and a lung disorder.  The RO denied this claim in November 
1997, and this appeal ensues from that decision.

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 1991).  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability resulting from an injury or disability 
due to in-service use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the veteran in this case filed his claim for service 
connection for nicotine dependence and a lung disorder in 
February 1994, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the General Counsel clarified that its February 1993 opinion 
did not mean that service connection will be established for 
a disability related to tobacco use if the affected veteran 
smoked in service.  Rather, it means that any disability 
allegedly related to tobacco use that is not diagnosed until 
after service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish entitlement to service 
connection for a lung disability due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence establishing that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired or worsened during or as a 
result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

A Certificate of Death shows that the veteran died on 
December [redacted], 1994, at the age of 58, as a result of cardiac 
arrest due to sepsis due to a bowel perforation.  Cirrhosis 
and COPD were noted as other significant conditions 
contributing, but not related, to his death.  At the time of 
his death, the veteran was not service connected for any 
disability; but as previously indicated, he had a claim for 
service connection for nicotine dependence and a lung 
disorder pending. 

In July 1995, the appellant filed an application for DIC 
benefits.  Therein, she indicated that the veteran's cause of 
death was due to service.  In November 1997, she submitted a 
letter from Peter R. DeMarco, M.D., in support of her claim.  
In this letter, Dr. DeMarco indicates that, when he saw the 
veteran in 1988 for larynx cancer, he had no doubt that the 
cancer was related to the veteran's heavy use of tobacco.  He 
also indicates that a long history of heavy cigarette 
smoking, such as the veteran's 37-year history, can be a 
direct contributing factor to COPD, which led to the 
veteran's death.  According to Dr. DeMarco, the veteran's 
tobacco use contributed to his shortened life.  

Dr. DeMarco's opinion indicates that there is a relationship 
between the veteran's tobacco use and one of the contributing 
causes of his death.  It does not definitively establish that 
the veteran's cause of death was at least as likely as not 
due to in-service tobacco use or nicotine dependence.  Based 
on this fact, the RO denied the pending claim of entitlement 
to service connection for nicotine dependence and a lung 
disorder in November 1997.  The RO specifically found that 
the claim was not well grounded.

During the pendency of this appeal, however, a bill was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and amplifies the VA's duty to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126).  To date, the RO has not yet considered the veteran's 
claim pursuant to, or undertaken any additional development 
required by, the Veterans Claims Assistance Act of 2000.  

The newly passed legislation provides that, in the case of a 
claim for disability compensation, the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A).  
In this case, the Board believes that such assistance 
includes obtaining an opinion from a VA medical specialist 
regarding the matter at issue.  

This case is remanded to the RO for the following 
development:

1.  The RO should transfer the veteran's 
claims file to an appropriate VA 
specialist for an opinion as to whether 
the veteran's death was at least as 
likely as not due to in-service tobacco 
use and/or nicotine dependence.  Prior to 
offering an opinion, the examiner should 
review the entire claims file, including 
Dr. De Marco's November 1997 opinion, and 
a copy of this Remand.  Thereafter, the 
examiner should discuss the following 
matters: 
(1) Whether it is at least as likely as 
not that the veteran became nicotine 
dependent in service; 
(2) Whether it is at least as likely as 
not that the veteran developed COPD from 
his in-service tobacco use of two years; 
(3) Whether the veteran's post-service 
tobacco use of 35 years played a role in 
the development of his COPD; (4) Whether 
it is at least as likely as not that the 
veteran's in-service tobacco use and/or 
nicotine dependence contributed to his 
death.  The specialist should support his 
opinion with written rationale.  

2.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  

3.  Once all development is completed, 
the RO should readjudicate the claim.  If 
the RO denies the benefit sought, it 
should provide the appellant and her 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purposes of this REMAND are to ensure that the appellant 
is afforded due process and to obtain an additional medical 
opinion.  The Board intimates no opinion as to the merits of 
this appeal.  The appellant is free to submit additional 
evidence and argument in support of her claim; however, she 
is not required to act.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




